Citation Nr: 1712598	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Briefly, the Board notes the Veteran substantially appealed the issue currently on appeal, as well as the issue of entitlement to service connection for a stomach condition in February 2010.  However before the issues were certified to the Board, a decision review officer granted service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder in a July 2016 rating decision.  As a grant of service connection is a full grant of the benefit sought, the issue of entitlement to service connection for a stomach condition is not before the Board. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is necessary before deciding the Veteran's claim.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Medical records furnished by the Social Security Administration (SSA) reveal the Veteran was diagnosed with right hip arthralgia in November 2009.  During his January 2011 VA examination, discussed in detail below, the Veteran was also diagnosed with trochanteric bursitis of the right hip.  The Veteran indicated in his January 2010 claim his hip condition began during basic training.  He elaborated in his December 2010 notice of disagreement (NOD), in which he stated he injured his hip during advanced combat training when he jumped from the back of a truck, in full combat gear, and "hit the ground very hard on [his] right side."  He further stated the impact caused "a sudden and extreme amount of pain."  The Veteran is competent to report observable symptomatology of an injury.  See Barr at 307-08.  The Veteran is also competent to report the circumstances of the injury.  Further, although the Veteran's STRs are silent as to any treatment for a right hip injury, nothing in the record suggests the Veteran is not truthful in his reporting of the injury.  As such, the Board finds the Veteran both competent and credible to report he injured his right hip during combat training.  Thus, the only issue left to resolve is whether the Veteran's current diagnosis was caused, or is otherwise related to his in-service injury. 

First, the Board notes the Veteran submitted a statement in August 2010, in which he states he "continued having pain and discomfort in [his] hip and lower back" after being discharged in 1968.  He further stated he treated the pain with over-the-counter medications until the pain worsened and he began to use a cane to ambulate.  Likewise, in his December 2010 NOD, the Veteran stated he did not seek treatment for his right hip pain when he left the army and only sought treatment, and began using a cane, when the pain worsened. 

Second, the Veteran underwent a VA examination in January 2011 to assess his hip condition.  He also had x-rays taken of both hips.  The examiner noted the Veteran's reports of pain since his military service as well as his report that the injury occurred during training.  The Veteran reported weakness, stiffness, giving way, fatigability, and pain.  He also reported flare-ups brought on by physical activity, with severe pain lasting 24 hours.  Upon physical examination, the right hip showed tenderness and pain.  However, the range of motion was within normal limits, and no signs of ankylosis or other problems were noted.  The left hip was normal.  Likewise, the x-rays from both hips showed no abnormalities.  However, the examiner provided no opinion as to the etiology of the right hip trochanteric bursitis.  As such, the Board finds the examination inadequate and must remand the claim for further development. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Afford the Veteran a VA examination by a VA examiner with sufficient experience and expertise to determine the etiology of all hip disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all hip disorders that have been present during the period of the claim.  

With respect to each hip disorder that has been present during the period of the claim, based on a review of the Veteran's pertinent history, his statements, and the examination, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's report of experiencing pain in his right hip after jumping out of a truck during combat training. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Undertake any other development determined to be warranted.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




